DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-20, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US 2018/0134100) in view of Nakajima (US 2020/0247193) and Destraves (WO 2016/193457).
US 2018/0174015 is an English language equivalent to Destraves and relied as a English translation. 

Regarding claim 15 and 17-18, Kawaguchi teaches all limitations of claim 1 except for claim limitations related to a communication module. See annotated FIG. 2 of Kawaguchi below. 

    PNG
    media_image1.png
    872
    758
    media_image1.png
    Greyscale

Nakajima teaches an electronic component embedded in a pneumatic tire and particularly prefers a RFID since it can store and read a large capacity of tire information; such as, manufacturing information, management information, customer information, and also tire data; such as, pressure and temperature ([0072]).  FIG. 2 illustrates a RFID 34 provided between a carcass structure and an axially inner surface of a bead reinforcing layer 23.  Nakajima discloses the specific embedding position is not particularly limited as far as reliable information communication is possible and the electronic component is not easily damaged by the deformations of the tire.  A position outer side of the end of carcass in the tire radial direction where the height from the bottom of bead core (L in FIG. 1) is 20 to 80% with respect to the distance from the position of the maximum tire width to the bottom of the bead core in the equatorial direction (H in FIG. 1) in the tire cross-sectional view is preferred ([0073]).  And, Destraves teaches a RFID used in tires wherein the RFID comprises an electronic chip and helical radiating antenna (FIG. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kawaguchi with a communication module comprising a radiofrequency transponder with an electronic chip and a helical radiating antenna and the communication module being positioned at an interface between the second carcass ply and the additional filler because Kawaguchi teaches a pneumatic tire comprising a carcass structure including a first carcass ply and a second carcass ply wherein the second carcass ply is axially outside the first carcass ply and adjacent to an additional filler 44, Nakajima embeds a RFID in a tire for the benefits of storing tire information and tire data and provides the RFID between a carcass structure and a bead reinforcing layer 23 (corresponds to an additional filler) of the tire (FIG. 2A), and Destraves teaches an RFID used in tires comprising an electronic chip and helical radiating antenna (FIG. 4) and providing a known RFID used in tires would reasonably yield predictable results. Kawaguchi illustrates the turn-up of the first carcass ply having an end situated radially below a radially outer end of the filler.  
As to the location of the RFID, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kawaguchi with the communication module positioned radially substantially at a level of the end of the filler (claim 15), positioned radially at a distance less than 30 mm from the radially outer end of the filler (claim 17), positioned at a distance less than 10 mm from the radially outer end of the filler (claim 18) since FIG. 1 of Kawaguchi illustrates a cross-sectional view of a half portion of a pneumatic tire wherein a radially outer end of the filler 13 is less than a radial position of the maximum width position of the tire and Nakajima teaches a suitable radial location of a RFID in a tire is at a position radially outside a turn up end of a carcass and satisfying L = 20-80% H (FIG. 1 and [0073]), wherein L is the radial height from the bottom of bead core to the RFID and H is the radial height from the bottom of the bead core to the maximum width position of the tire.
Regarding claims 19-20, the tire of Kawaguchi in view of Nakajima and Destraves would satisfy claims 19-20 because Destraves teaches a RFID encapsulated by two sheets of electrically insulating rubber mass (abstract, FIG. 5). 
Regarding claim 23, the tire of Kawaguchi in view of Nakajima and Destraves would satisfy claim 23 because Kawaguchi teaches a radial pneumatic tire by disclosing a tire size of 205/85R16 ([0043]) and Nakajima teaches an antenna portion of a RFID may extend in an orthogonal direction of a cord of a carcass ([0074]).  The circumferential direction of the tire is orthogonal to a radial carcass.
Regarding claims 24-28, the tire of Kawaguchi in view of Nakajima and Destraves would satisfy claims 24-28 because Destraves teaches the claimed RFID structural features ( [0011], [0013], [0019], FIGs. 2-4 and its descriptions). 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US 2018/0134100) in view of Nakajima (US 2020/0247193) and Destraves (WO 2016/193457), as applied to claim 15, and further in view of Adamson (US 2008/0289736).
Regarding claims 21-22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kawaguchi in view of Nakajima and Destraves having a tensile elastic modulus of the encapsulating rubber mass lower than or equal to a tensile elastic modulus of adjacent rubber compounds (claim 21) and a relative dielectric constant of the encapsulating rubber mass being lower than a relative dielectric constant of adjacent rubber compounds (claim 22) since Adamson et al. teaches a tire including an electronic member encapsulated by a coating rubber wherein the extension modulus of the coating rubber is similar to the extension modulus of at least one of the rubbers adjacent to the electronic member wherein the term “similar” means the difference between the moduli is less than 10% for mechanical endurance and the relative dielectric constant of the coating rubber is less than the relative dielectric constant of at least one of the rubbers adjacent to the electronic member for good transmission of data ([0027]-[0034]). 
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
On page 8 of Applicant’s arguments, the Applicant states the cited references do not disclose or suggest the radiofrequency communication module is positioned axially at the interface between the second carcass ply and the additional filler and positioned radially between the end of the filler and the end of the turn-up of the first carcass ply. 
The Examiner disagrees. Nakajima provides a RFID between a carcass structure and a bead reinforcing layer 23 (corresponds to an additional filler) of the tire (FIG. 2A) and teaches a suitable radial location of a RFID in a tire is at a position radially outside a turn up end of a carcass and satisfying L = 20-80% H (FIG. 1 and [0073]), wherein L is the radial height from the bottom of bead core to the RFID and H is the radial height from the bottom of the bead core to the maximum width position of the tire.  See annotated FIG. 1 of Kawaguchi below which illustrates a suitable location of the RFID in view of Nakajima’s teachings of L= 20-80% H. 

    PNG
    media_image2.png
    707
    618
    media_image2.png
    Greyscale

On pages 8-9 of the arguments, the Applicant states there exists a notable difference in that the cushion rubber layer (44) of Kawaguchi does not extend radially further than the end of the bead filler (12), whereas in the instant application, the end of the filler (461) of the filler (46) extends radially further than the end of the additional filler (44). 
In response, Applicant’s characterization of the instant application is incorrect. The end of the filler (461) is radially below the end of the additional filler (44).  In other words, the radially outer end of the additional filler (44) extends radially further than the end of the filler 461, which is unclaimed.  
On page 9 of the arguments, the Applicant argues “because the cushion rubber layer (44) of Kawaguchi does not extend radially further than the end of the bead filler (13), it is impossible to simultaneously position a communication module radially substantially at a level of the end of the bead filler (13) AND axially at an interface between the down ply (25) and the cushion rubber (44). 
In response, the Applicant is incorrect because the claimed invention does not require the cushion rubber layer to extend radially further than the end of the bead filler and the claimed invention is not limited to locating the communication module at the level of the end of the bead filler.  Claim 15 as currently drafted is sufficiently broad to read on a location that is radially below the level of the end of the bead filler due to the claimed phrase “substantially at a level of the end of the bead filler”.  Claims 17-18 requires a radial distance from the radially outer end of the filler to the radio frequency transponder of the communication module being less than 30 mm (claim 17) and less than 10 mm (claim 18), which includes embodiments wherein the communication module is spaced from the radially outer end of the filler. 
On page 10 of the arguments, the Applicant states neither Kawaguchi nor Nakajima provides any motivation to position the radiofrequency communication module as claimed. 
This argument is unpersuasive because Nakajima teaches known locations for a RFID in a tire to yield predictable results.
On page 12 of the arguments, the Applicant argues the cited references do not provide the motivation recited by the instant application to specifically position the radiofrequency communication module.
The Applicant is incorrect.  Nakajima discloses suitable embedding position so that reliable information communication is obtained AND the electronic component is not easily damaged by the deformations of the tire ([0073]).  In any event, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Moreover, rationale different from Applicant’s is permissible (MPEP 2144 IV). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        05/21/2022